Citation Nr: 1026828	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-19 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for erectile dysfunction as 
secondary to the service-connected lumbar spine disability.

2.  Entitlement to service connection for bilateral radiculopathy 
of the lower extremities as secondary to the service-connected 
lumbar spine disability.


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, P.A., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from March 1984 to February 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, in pertinent part, the 
RO reopened the previously denied claim for erectile dysfunction 
because new and material evidence had been submitted and denied 
the claim on the merits.  However, the requirement of submitting 
new and material evidence to reopen a claim is a material legal 
issue the Board is required to address on appeal, despite the 
RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  As such, the issue is captioned as above.

In May 2010, the Veteran and his wife testified during a video 
conference hearing before the undersigned.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.  In May 2010, the Veteran's attorney submitted 
additional medical evidence directly to the Board, with a waiver 
of initial RO consideration of the evidence.  This evidence is 
accepted for inclusion in the record on appeal.  See 38 C.F.R. § 
20.1304 (2009).

The issue of entitlement to service connection for bilateral 
radiculopathy of the lower extremities as secondary to the 
service-connected lumbar spine disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Service connection for erectile dysfunction was denied in a 
September 2005 rating decision.  The Veteran did not appeal that 
decision.

2.  Evidence submitted since September 2005 relates to an 
unestablished fact necessary to substantiate the Veteran's claim 
for service connection for erectile dysfunction as secondary to 
the service-connected lumbar spine disability.

3.  The preponderance of the evidence fails to show that erectile 
dysfunction is proximately due to the Veteran's service-connected 
lumbar spine disability or to any incident of service.  


CONCLUSIONS OF LAW

1.  The September 2005 rating decision that denied service 
connection for erectile dysfunction is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence submitted for the record since the September 
2005 rating decision is new and material to the Veteran's claim 
of entitlement to service connection for erectile dysfunction as 
secondary to the service-connected lumbar spine disability; the 
claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  Erectile dysfunction was not incurred in or aggravated by 
military service, and is not proximately due to, the result of, 
or aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2009).

Without deciding whether the notice and development requirements 
of VCAA have been satisfied with respect to the claim to reopen, 
it is the Board's conclusion that the VCAA does not preclude the 
Board from adjudicating this portion of the Veteran's claim.  
This is so because the Board is taking action favorable to the 
Veteran by reopening the claim of service connection for erectile 
dysfunction as secondary to the lumbar spine disability and a 
decision at this point poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

With regard to the underlying service connection claim, in 
correspondence dated May 2005 and August 2007 the Veteran was 
provided with the information and evidence necessary to 
substantiate his claim.  Specifically, the RO notified the 
Veteran of the information and evidence that VA would seek to 
provide and the information and evidence that he was expected to 
provide.  The RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009).  VA informed him that it would make reasonable efforts to 
help him get evidence necessary to support his claim, 
particularly, medical records, if he gave VA enough information 
about such records so that VA could request them from the person 
or agency that had them.  In the August 2007 correspondence the 
RO specifically notified the Veteran of the process by which 
initial disability ratings and effective dates are established.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service treatment and other service medical 
records.  VA Medical Center (VAMC) outpatient clinical records 
have been obtained.  The Veteran has been afforded a VA medical 
examination to evaluate his claim of service connection for 
erectile dysfunction.  He has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that has 
not been obtained.  Given these facts, it appears that all 
available records have been obtained.  There is no further 
assistance that would be reasonably likely to assist the Veteran 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2). 

II.  New and Material Evidence

In a September 2005 rating decision the Veteran's claim of 
entitlement to service connection for erectile dysfunction was 
denied because the medical evidence of record failed to show that 
the disorder had been clinically diagnosed and further that no 
relationship between the claimed disorder and the Veteran's 
military service had been established.  The relevant evidence of 
record at the time of the September 2005 rating decision 
consisted of service treatment and other service medical records, 
VA outpatient treatment records and VA compensation examinations.  
The September 2005 rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that by itself or 
when considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

In February 2006, the Veteran submitted a claim for entitlement 
to service connection for erectile dysfunction as secondary to 
the service-connected lumbar spine disability.  Although this 
claim for service connection on a secondary bases is an 
alternative theory or means for establishing entitlement to 
service connection, it is not a new claim.  It is a request to 
reopen the previously denied claim for service connection, even 
though the previous claim was for entitlement to service 
connection on a direct basis.  In Roebuck v. Nicholson, 20 Vet. 
App. 307 (2007), United Stated Court of Appeals for Veterans 
Claims (Court) held that separate theories in support of a claim 
for benefits for a particular disability do not equate to 
separate claims for benefits for that disability.  Although there 
may be multiple theories or means of establishing entitlement to 
service connection, if the theories all pertain to the same 
benefit for the same disability, they constitute the same claim.  
See Id; see also Robinson v. Mansfield, 21 Vet. App. 545 (2008).  
Thus, the Veteran's new theory of entitlement as raised in his 
February 2006 request is not, itself a new claim.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory 
does not constitute a new claim).  As such, new and material 
evidence is necessary to reopen a claim for the same benefit 
asserted under a different theory.  See Velez v. Shinseki, No. 
07-1704, slip op. at 4 (U.S. Vet. App. Oct. 9, 2009). citing 
Robinson, 21 Vet. App. 545; Roebuck, 20 Vet. App. 307; Bingham v. 
Principi, 18 Vet. App. 470 (2004).

Evidence of record received since the September 2005 rating 
decision includes, VAMC outpatient clinical records, which reveal 
an assessment of erectile dysfunction, testimony to the effect 
that erectile dysfunction is due to service-connected back 
disability, and VA compensation examination dated in November 
2009, which provides an impression of erectile dysfunction.  This 
evidence received since the September 2005 rating decision is 
"new" in that it was not of record at the time of the September 
2005 rating decision.  In addition, this new evidence relates to 
an unestablished fact necessary to substantiate the Veteran's 
claim, which is, a current diagnosis of the claimed disorder and 
the Veteran's assertion that it is related to his service-
connected back disability.  The Board presumes that this evidence 
is credible.  See Justus v. Principi, 3 Vet. App. 510 (1992) 
(when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed).  
Accordingly, the Veteran's claim of entitlement to service 
connection for erectile dysfunction as secondary to the service-
connected lumbar spine disorder is reopened.  38 C.F.R. § 
3.156(a).  The Board will proceed with a decision on the merits.
III.  Service Connection for Erectile Dysfunction as Secondary to 
the
 Service-connected Lumbar Spine Disability

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  There must be medical 
evidence of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is noted here that the Board has reviewed all of the evidence 
in the Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

VAMC outpatient treatment and VA compensation examination records 
denote an assessment/impression of erectile dysfunction.  
Significantly, there are no in-service history complaints, 
treatments, or diagnoses of erectile dysfunction.  There is a 
notation in a February 1984 medical record of the Veteran's 
complaint of "burning sensation when urinating also dripping."  
There was no diagnosis rendered nor was this associated with 
erectile dysfunction.  In the Veteran's January 1987 Report of 
Medical History at separation from service, he indicated that he 
had frequent or painful urination.  In the physician's 
elaboration of this, "testes painful during ejaculation - 
Injured 1985" was noted.  Again, there was no diagnosis rendered 
nor was this associated with erectile dysfunction.  Further, the 
record does not contain a diagnosis of erectile dysfunction at 
any time proximate to service discharge.  More importantly, the 
record does not contain any clinical evidence that would tend to 
suggest that erectile dysfunction is directly related to military 
service.  In VA examination report dated in November 2009, the 
examiner opined that it was less likely than not that the 
Veteran's erectile dysfunction is related to his time in the 
service.

The Veteran's main contention is that erectile dysfunction is 
secondary to his service connected lumbar spine disability.  
Service connection has been granted for lumbar spondylosis with 
facet arthritis at L5, S1 (lumbar spine disability).

As noted above, secondary service connection may be granted for a 
disability, which is proximately due to, or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service-
connected disability has aggravated a non-service- connected 
condition; when aggravation of a non-service- connected condition 
is proximately due to or the result of a service-connected 
disorder, the Veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(b); Allen, 7 Vet. App. 439.

Significantly, there is no medical evidence suggesting service 
connection for the claimed disability secondary to his lumbar 
spine disability, including under the Allen theory of 
aggravation.  The Veteran testified at his video conference 
hearing that doctors have told him that it is very possible that 
his back pain creates some of the issues he has with erectile 
dysfunction.  This is hearsay medical evidence.  Hearsay medical 
evidence, as transmitted by a layperson is of limited probative 
value.  The connection between what a physician said and 
layperson's account of what he purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Franzen v. Brown, 9 Vet. App. 235 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The only medical 
opinion of record indicates that the erectile dysfunction is not 
caused by the Veteran's lumbar spine disability.  On VA 
examination in November 2009, the examiner reviewed the Veteran's 
claims folder, obtained a medical history from the Veteran and 
evaluated him.  

During the examination the Veteran reported that he had poor 
quality erections.  He stated that he is usually unable to 
achieve his previous level of erection and almost always unable 
to sustain an erection to completion of intercourse.  He reported 
that he has failed trials of medication and refused a vacuum 
erectile device.  He also reported that he had no history of 
urologic malignancies or serious infections.  The examiner 
rendered an impression of erectile dysfunction and pointed out 
that the Veteran has a history of low back pain, which is not a 
terribly common source of erectile dysfunction.  The examiner 
opined, that because the Veteran is an aging, overweight-
diabetic, his erectile dysfunction is not likely related to 
service.  There is no evidence, of record, to refute the 
examiner's viewpoint or his opinion.  The Board finds this 
examination report to be highly probative.  In assigning high 
probative value to this report, the Board finds that the 
examination was adequate for evaluation purposes.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Specifically, the examiner 
had the claims folder for review, discussed the findings in the 
claims folder, obtained a reported history from the Veteran, and 
conducted a complete examination.  There is no indication that 
the VA examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  

The Board acknowledges the Veteran's belief that his claimed 
radiculopathy disorder is related to his service-connected lumbar 
spine disability.  The Veteran has not cited to any medical 
treatise evidence or explained why it is more likely due to his 
back disability than his nonservice-connected diabetes mellitus 
or other cause.  His bare claim that erectile dysfunction is 
related to service-connected back disability (or medication taken 
for the back as suggested at his hearing) is unsupported and 
unconvincing.  It is of less probative value than the opinion of 
the examining physician who has medical expertise in the etiology 
and treatment of disease.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for erectile dysfunction on a direct basis and as secondary to 
the service-connected lumbar spine disability and the claim is 
denied.  The benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b); See Gilbert, 1 Vet. App. at 54.


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for erectile dysfunction as 
secondary to the service-connected lumbar spine disability is 
reopened and the appeal is granted to that extent only.

Service connection for erectile dysfunction as secondary to the 
service-connected lumbar spine disability is denied.


REMAND

The Veteran is service connected for lumbar spondylosis with 
facet arthritis at l5, S1 (lumbar spine disability).  He claims 
to have bilateral radiculopathy of the lower extremities that is 
secondary to the service-connected lumbar spine disability.  In 
October 2008 VAMC conducted nerve conduction studies (NCS) and 
needle electromyography (EMG) pursuant to the Veteran's 
complaints of lower back pain with pain and numbness in both 
lower extremities.  The studies were to rule out a polyneuropathy 
verses lumbosacral radiculopathy.  The conclusion of the study 
was that it was abnormal.  It was noted that there is 
electrophysiological evidence of a bilateral L5 radiculopathy 
despite the lack of paraspinal denervation.  

In November 2009 the Veteran had a VA examination for peripheral 
nerves.  There is no indication that the claims folder was 
available to or reviewed by VA examiner.  After obtaining a 
medical history and examining the Veteran, the examiner concluded 
that the Veteran did not have any findings of radiculopathy or 
myelopathy.  This conclusion is not entirely consistent with 
findings from the October 2008 NCS and EMG studies, which VA 
examiner did not have the benefit of reviewing due to 
inaccessibility of the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to ascertain the nature and 
etiology of any disorder of the lower 
extremities.  The claims folder to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the report of the 
examination should note review of the claims 
folder.  All appropriate testing should be 
performed. 

The examiner should reconcile any opinion 
with VAMC October 2008 NCS and EMG studies 
and VA examination dated in November 2009.  

For any lower extremity radiculopathy found, 
the examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) caused or 
aggravated by the service- connected lumbar 
spine disability.   If aggravated, the 
permanent increase in the severity of lower 
extremity radiculopathy attributable to the 
service-connected lumbar spine disability 
should be ascertained.  All opinions and 
conclusions expressed should be supported by 
a complete rationale.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted, the Veteran and his attorney should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

No action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


